PER CURIAM.
In this suit, filed by an employee against the railroad under the Federal Employers’ Liability Act (45 U.S.C.A. § 51 et seq.), the trial judge, after discharging the jury, which had been unable to agree upon a verdict, granted the appellee-railroad’s motion for directed verdict and entered a final judgment for the appellee based upon such directed verdict. The appellant appeals and contends that there was sufficient substantial evidence at the trial from which the jury could have lawfully found the appellee liable under the Federal Act. We have examined the record and agree that this contention is sound under the liberal doctrines recognized under that act by the Florida Supreme Court in Atlantic Coast Line R. Co. v. Barrett, 101 So.2d 37, and by many federal courts. The judgment appealed from is therefore reversed with directions for a new trial of the issues.
STURGIS, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.